             Case 19-30501-sgj11 Doc 1 Filed 02/06/19                                    Entered 02/06/19 13:03:52                   Page 1 of 8
 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 NORTHERN DISTRICT OF TEXAS

 Case number (if known):                                     Chapter       11
                                                                                                                     Check if this is an
                                                                                                                      amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     Humperdink's Texas, LLC

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           2      0      –      1      7        0    0         6   6     9

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       PO Box 542465
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Dallas                              TX       75354
                                       City                                State    ZIP Code           City                           State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Dallas                                                          from principal place of business
                                       County



                                                                                                       Number     Street




                                                                                                       City                           State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                           Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                              Partnership (excluding LLP)
                                              Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
             Case 19-30501-sgj11 Doc 1 Filed 02/06/19                             Entered 02/06/19 13:03:52                      Page 2 of 8
Debtor Humperdink's Texas, LLC                                                            Case number (if known)

7.   Describe debtor's business       A. Check one:

                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                      
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                      
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above


                                      B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                      
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)

                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes




8.   Under which chapter of the       Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?                   
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                        Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                           4/01/19 and every 3 years after that).


                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax return or if
                                                               all of these documents do not exist, follow the procedure in
                                                               11 U.S.C. § 1116(1)(B).

                                                              A plan is being filed with this petition.

                                                              Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                               Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                               form.


                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                               Rule 12b-2.

                                          Chapter 12

9.   Were prior bankruptcy                No
     cases filed by or against
     the debtor within the last 8         Yes. District                                          When                      Case number
     years?                                                                                                MM / DD / YYYY
                                                District                                          When                      Case number
     If more than 2 cases, attach a
                                                                                                           MM / DD / YYYY
     separate list.
                                                District                                          When                      Case number
                                                                                                           MM / DD / YYYY




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
             Case 19-30501-sgj11 Doc 1 Filed 02/06/19                            Entered 02/06/19 13:03:52                      Page 3 of 8
Debtor Humperdink's Texas, LLC                                                           Case number (if known)

10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes. Debtor Humperdink's Six Flags Drive, Ltd.                     Relationship Affiliate
    affiliate of the debtor?
                                                  District N.D. Texas, Ft. Worth Division                     When          02/06/2019
    List all cases. If more than 1,                                                                                         MM / DD / YYYY
    attach a separate list.                       Case number, if known 19-40572


                                                  Debtor Humperdink's West Northwest Highway Relationship Affiliate

                                                  District N.D. Texas, Dallas Division                        When          02/06/2019
                                                                                                                            MM / DD / YYYY
                                                  Case number, if known 19-30498


11. Why is the case filed in          Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.


                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                No
    have possession of any
    real property or personal
                                          Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
                                                needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                    It needs to be physically secured or protected from the weather.

                                                    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).


                                                    Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                    No
                                                    Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds
                                       Funds will be available for distribution to unsecured creditors.
                                       After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
             Case 19-30501-sgj11 Doc 1 Filed 02/06/19                             Entered 02/06/19 13:03:52                        Page 4 of 8
Debtor Humperdink's Texas, LLC                                                           Case number (if known)

14. Estimated number of                    1-49                              1,000-5,000                             25,001-50,000
    creditors                               50-99                              5,001-10,000                             50,001-100,000
                                                                                                               
                                           100-199                           10,001-25,000                           More than 100,000
                                           200-999

15. Estimated assets                       $0-$50,000                        $1,000,001-$10 million                  $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million                 $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million                $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million               More than $50 billion

16. Estimated liabilities                  $0-$50,000                        $1,000,001-$10 million                  $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million                 $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million                $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million               More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of        The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative            this petition.
    of debtor
                                        I have been authorized to file this petition on behalf of the debtor.

                                        I have examined the information in this petition and have a reasonable belief that the information is
                                         true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                           Executed on 02/06/2019
                                                       MM / DD / YYYY

                                           X /s/ John McMurray                                      John McMurray
                                              Signature of authorized representative of debtor      Printed name

                                           Title Member of General Partner


18. Signature of attorney                X /s/ Howard Marc Spector                                               Date     02/06/2019
                                            Signature of attorney for debtor                                             MM / DD / YYYY

                                            Howard Marc Spector
                                            Printed name
                                            Spector & Johnson, PLLC
                                            Firm name
                                            12770 Coit Road
                                            Number          Street
                                            Suite 1100

                                            Dallas                                                     TX                  75251
                                            City                                                       State               ZIP Code


                                            (214) 365-5377                                             hms7@cornell.edu
                                            Contact phone                                              Email address
                                            00785023                                                   TX
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 4
             Case 19-30501-sgj11 Doc 1 Filed 02/06/19                        Entered 02/06/19 13:03:52                 Page 5 of 8
 Fill in this information to identify the case:
 Debtor name        Humperdink's Texas, LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number                                                                                                              Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and           Name, telephone        Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing               number, and email      (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip         address of             debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                           creditor               professional          unliquidated,   secured, fill in total claim amount and
                                contact                services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total            Deduction       Unsecured
                                                                                             claim, if        for value       claim
                                                                                             partially        of
                                                                                             secured          collateral
                                                                                                              or setoff
1   Mckenzie Chase                                                                                $1,095.51           $0.00        $1,095.51
    Management
    PO Box 30550
    Seattle, WA 98113




Official Form 204       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                     page 1
            Case 19-30501-sgj11 Doc 1 Filed 02/06/19                               Entered 02/06/19 13:03:52                 Page 6 of 8
 Fill in this information to identify the case and this filing:
 Debtor Name         Humperdink's Texas, LLC

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:



                Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                Schedule H: Codebtors (Official Form 206H)

                A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                Amended Schedule

                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 02/06/2019                       X /s/ John McMurray
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             John McMurray
                                                             Printed name
                                                             Member of General Partner
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
             Case 19-30501-sgj11 Doc 1 Filed 02/06/19                   Entered 02/06/19 13:03:52           Page 7 of 8
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION
  IN RE:   Humperdink's Texas, LLC                                                 CASE NO

                                                                                  CHAPTER        11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 2/6/2019                                            Signature    /s/ John McMurray
                                                                     John McMurray
                                                                     Member of General Partner


Date                                                     Signature
Case 19-30501-sgj11 Doc 1 Filed 02/06/19   Entered 02/06/19 13:03:52   Page 8 of 8

                      IRS
                      P.O. Box 7346
                      Philadelphia, PA 19114



                      Mckenzie Chase Management
                      PO Box 30550
                      Seattle, WA 98113



                      United States Trustee
                      1100 Commerce Street
                      Room 976
                      Dallas, Texas 75242
